Citation Nr: 0020854	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  94-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a nonservice-connected disability pension, to 
include entitlement under the provisions of 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky, which denied entitlement to a 
nonservice-connected disability pension.  The veteran, who 
had active service from January 1975 to December 1975, 
appealed the decision to the Board.  A February 1996 BVA 
decision remanded this case to the RO for further 
development, and the case was subsequently returned to the 
Board following that development.

A February 1997 VA decision affirmed the RO's denial of the 
benefit sought on appeal.  The veteran appealed that decision 
to the United States Court for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999 (Court)).  On February 11, 2000, the Court vacated and 
remanded the case to the Board for another decision, taking 
into consideration the matters raised in its order. 


REMAND

In its remand order, the Court found that the Secretary of 
Veterans Affairs (Secretary) had not satisfied his duty to 
assist the appellant in the development of the facts 
pertinent to the well-grounded claim of entitlement to a 
nonservice-connected pension.  See 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000); Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998).  In 
particular, the Court noted that the Board's 1996 remand 
order required that the appellant's claims file be made 
available to the examiners and, except for a statement by 
Larry J. Gross, M.D., that the appellant's prior diagnosis of 
manic-depressive disorder was in error, R. at 314, there was 
no evidence in the record that the claims file was available 
for review by either Dr. Gross or VA examiner, Greg Reinert, 
M.D.  

The Court directed that the Board remand the case for the 
examiners to address the medical evidence and diagnoses 
supporting the decision of the Social Security Administration 
(SSA) that the appellant was totally disabled, and to obtain 
all diagnostic tests necessary for a full and complete 
examination, including a Global Assessment of Functioning.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, taking into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one); 38 C.F.R. § 4.2 
(1999).  In the Stegall decision, the Court held that a 
remand by the Board confers on the veteran the right to 
compliance with the remand order and imposes upon the 
Secretary a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall, 11 Vet. App. at 271.

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review the examiners' reports before returning the case 
to the Board in order to ensure full and specific compliance 
with all instructions contained in remands by this Board.  
All cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.

Therefore, in order to give the veteran every consideration 
with respect to the current appeal, and to comply with Court 
instructions in this case, the Board acknowledges the need 
for further development.  Accordingly, this case is REMANDED 
for the following actions:

1.  The veteran should be afforded an 
orthopedic examination of his back and 
knees to ascertain the severity and 
manifestations of his disorders, if 
possible by the examiner who performed 
the August 1996 examination.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, and the examiner should 
specifically address the medical evidence 
and diagnoses supporting the SSA's 
decision that the veteran was totally 
disabled.  The veteran's claims file and 
a copy of this order must be made 
available to and reviewed by the examiner 
prior to the examination, and the 
examiner should so indicate in his 
report.  The examiner is requested to 
report complaints and clinical findings 
in detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder. The examiner's report 
must provide an opinion as to the 
veteran's industrial impairment due to 
his back and knee disorders.

 2.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his manic-
depressive disorder, if possible by the 
examiner who performed the August 1996 
examination. Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner should 
specifically address the medical evidence 
and diagnoses supporting the SSA's 
decision that the veteran was totally 
disabled.   The veteran's claims file and 
a copy of this order must be made 
available to and reviewed by the examiner 
prior to the examination, and the 
examiner should so indicate in his 
report.  The examiner is requested to 
report complaints and clinical findings 
in detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder.  The examiner's 
report must provide an opinion as to the 
veteran's social and industrial 
impairment due to his manic depressive 
disorder in terms of the nomenclature in 
38 C.F.R. § 4.132, Diagnostic Code 9405.  
Further, the examiner's report must 
provide Global Assessment of Functioning 
score and an explanation of what the 
score represents.

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the requested 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, or if the 
examination report(s) do not 
affirmatively state that the examiners 
reviewed the claims file, addressed the 
medical evidence and diagnoses supporting 
the SSA's decision that the veteran was 
totally disabled, or if any requested 
opinions are not provided in full, 
appropriate corrective action should be 
implemented before returning the case to 
the Board.

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
a nonservice-connected disability 
pension, to include entitlement under the 
provisions of 38 C.F.R. § 3.321(b)(2).  
Any subsequent RO decision must provide 
adequate reasons and bases for its 
determinations, account for the evidence 
it found persuasive or nonpersuasive, 
analyze the credibility and probative 
value of all material evidence submitted, 
and provide reasons for its rejection of 
such evidence.

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, §  6, 108 Stat. 740, 
741 (1994), permits a proceeding instituted before the Board 
to be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  The 
purpose of this remand is to comply with the February 11, 
2000, Order of the Court.  The Board intimates no opinion as 
to the ultimate determination to be made in this case.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




